Citation Nr: 1644111	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  He served in the Republic of Vietnam and had subsequent unverified duty in the United States Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013 and again in March 2016, the Board remanded the claim for further development.


FINDING OF FACT

A bilateral hearing loss disability was not caused by active service, did not manifest to a compensable degree within one year of active service, and is not otherwise the result of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in December 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

VA provided relevant audiologic examinations in April 2010 and January 2014, but as explained below, these opinions were inadequate for VA purposes.  An addendum opinion from the January 2014 VA examiner was obtained in April 2016; the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The amended opinion provides an adequate basis for the Board to decide the claim.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Evidence

A pre enlistment examination in December 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
15
15
LEFT
35
15
15
15
10

(Prior to November 1967, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement. Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data reported in ASA units on the December 1963 service department examination report to ISO units.)

On the service separation examination in December 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
5
LEFT
0
0
5
10
0

On a Marine Corps Reserves audiologic evaluation in March 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
10
15
LEFT
20
20
10
15
10

The Veteran was afforded a VA audiology examination in April 2010 in connection with his claim for service connection for bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 
50
70
75
90
LEFT
35
50
70
70
80

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 64 percent in the left ear.  The Veteran reported that he was a rifle instructor and had noise exposure while in service.  The Veteran also reported having post-service noise exposure working in construction for the previous 20 years.  The examiner diagnosed bilateral hearing loss and opined that it was not likely that the Veteran's current hearing loss was a result of military noise exposure because he had normal hearing at enlistment and separation from service, he worked in construction for the previous 20 years, and the onset of his hearing loss began 15 to 20 years ago. 

The examiner reasoned that the Veteran's hearing loss was not related to service because he worked construction for the previous 20 years without hearing protection; however, the examiner also noted the Veteran's hearing loss began 15 to 20 years ago.  Thus, it was unclear how the Veteran's hearing loss could be due to the post-noise exposure when his disability may have begun prior to that time.  Moreover, in reviewing the opinion, it appears that the April 2010 VA examiner based her opinion on the lack of medical evidence of hearing loss in service or for many years thereafter.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board finds the April 2010 examiner's opinion inadequate.

The Veteran underwent further VA audiology examination in January 2014.  The examiner provided a negative nexus opinion.  However, the Board finds that this initial opinion was also inadequate as the examiner did not discuss the Veteran's in-service exposure to acoustic trauma or consider this fact in the opinion, as the basis of the opinion was the lack of evidence demonstrating hearing loss in both the right and left ear in the service treatment records. 

Pursuant to the Board's most recent remand, an addendum opinion was obtained in April 2016 from the audiologist that conducted the January 2014 examination.  She stated that:

At the Veteran's enlistment exam in 1963 he demonstrated normal hearing sensitivity bilaterally, 500-6000 Hz.  At his separation exam in 1967 he also demonstrated bilaterally normal hearing sensitivity.  The Veteran provided a lay statement reporting his hearing loss began during the service.  This is plausible given the Veteran's history of military noise exposure; however, the audiogram is the objective standard for noise injury.  Because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there is no evidence the Veteran's military noise exposure caused a permanent hearing loss.  This suggests that even though the Veteran was exposed to noise while in the service, there is no evidence that it caused a permanent noise injury.  Finally, it should be noted that based on the IOM study cited below, it is considered "unlikely" that a delayed-onset hearing loss would occur due to the Veteran's history of noise exposure in the military.  

"There is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Reference: 22 Sep 2005 Institute of Medicine's landmark study: Noise & Military Service: Implications for Hearing loss and Tinnitus.

Based on all the rationales discussed above, it is this examiner's opinion that the Veteran's current bilateral hearing loss is less likely than not (less than 50/50 probability) caused by or a result of his in-service noise exposure.

Analysis

The record does not show that the Veteran had a hearing loss disability upon his separation from service nor does the evidence demonstrate that he has a hearing loss disability that manifested to a compensable degree within the first year after his discharge from active service, as there is no evidence of hearing loss until many years after his separation from service.  Significantly, the audiogram in March 1981, more than 13 years after separation from service, did not show a hearing loss disability.

Because the audiologist reviewed the claims file and offered an opinion supported by sufficient rationale, the Board finds the April 2016 addendum opinion both adequate and probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").

The Board acknowledges the Veteran's assertions that his current hearing loss may be attributed to his period of active service.  However, although he is competent to provide evidence concerning personal observations such as his symptoms and the onset of his symptoms, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing disability.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether hearing loss is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.

Overall, the Board finds that the April 2016 addendum medical opinion is the most probative evidence of record as to whether the Veteran's current hearing loss was caused by his active service.  Thus, the Board finds that while the Veteran currently has bilateral sensorineural hearing loss under 38 C.F.R. § 3.385 and his exposure to loud noise during combat service has been conceded, there is no basis upon which to attribute his current hearing loss to his period of service.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's hearing loss was caused by active service, or that his hearing loss was shown during or manifested to a compensable degree within one year of separation from active service.  The preponderance of evidence is, therefore, against a finding of service connection for bilateral hearing loss and the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


